DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a flowchart or drawings illustrating  how the selection of the different images is made based on different thresholds as a subset of step (b) as claimed at least in claims 3-6 must be shown or the feature(s) canceled from the claim(s).  The necessity of these drawings is evident by the 112 issues appearing at least in claims 5-6, which cause confusion and inconsistency with the written description. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  Each claim is a single sentence (begins with a capital letter and ends with a period, and the word "and" should be added before the last limitation.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  Each claim is a single sentence (begins with a capital letter and ends with a period, and the word "and" should be added before the last limitation.  Appropriate correction is required
Claim 2 objected to because of the following informalities:  wherein .  The rest of the claim do not contain the “the” before the refereeing to steps, it suggested that the “the” is removed from claim 2 for consistency. Appropriate correction is required.
The examiner suggests reviewing all the claims and making appropriate changes to provide consistency. It appears that the claims are produced by a machine translation, which at times uses different terms for the same words and causes some incoherence in the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101  because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to towards a "computer program product" that includes "code instructions", which broadly encompasses a computer program per se. Such computer programs, per se, are not, in and of themselves, methods or machines, nor are they physical products of manufacture or compositions of matter. Therefore, such programs do not fall into any of the categories of eligible subject matter defined in 35 U.S.C. § 101 and are not, by themselves, eligible for patent protection. Such programs can be eligible for patent protection if claimed as embodied on or in a computer readable storage device or medium, but only if the claim clearly and unambiguously excludes transitory, propagating signals from the full scope of the claimed subject matter, as such signals are also not eligible under 35 U.S.C. § 101. It is suggested that amending the claim language to define the computer program product as having the code instructions embodied on a "non-transitory computer-readable medium" would satisfy these requirements and would limit the claimed invention to eligible subject matter.
Claim 15 is rejected under 35 U.S.C. 101  because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer readable medium or a memory that does not exclude transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave, and therefore does not fall within at least one of the four categories (a process, machine, manufacture, or composition of matter). It is suggested that amending the claim language to define the storage means readable by a piece of computer equipment as  "a non-transitory computer-readable medium" to satisfy the requirements and limit the claimed invention to eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. claim 5 recites the limitation "wherein the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "comprising the implementation by data processing means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "based on the ambient lighting conditions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "herein the step (a) comp….the acquisition of said infrared image from data acquired…and/or the acquisition of said depth image from data acquired" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5: The term “substantially equal to” in claim 5 is a relative term which renders the claim indefinite. The term “substantially equal to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide a range or a value to which "substantially equal to" refers to. Does "substantially equal to" mean exactly equal to? more or less than? and by how much?.
Claim 6 recites the limitation "wherein said " in line-3. Which renders the claim indefinite. The second threshold cannot be at least one hundred times greater than itself. The examiner believe that the claim should recite “wherein said second predetermined ambient lighting threshold and/or said third predetermined ambient lighting threshold is (are) at least one hundred times greater than the first predetermined threshold”.
Claim 7 recites the limitation "further comprises the verification of the authenticity" in line 1.  There is insufficient antecedent basis for “the verification” and “the authenticity” in the claim.
Claim 7 recites the limitation " wherein step (d) further comprises the verification of the authenticity of the biometric feature(s) detected based on the depth image" in line 2.  However, base claim 1 doesn’t require the detection of biometric features based on the depth image when a visible image or IR image or both are selected without the selection of a depth image.Claim 14 recites the limitation "A computer program product comprising code instructions for" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "A computer program product comprising code instructions for" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 and 8-13 are rejected by being dependent from claim 1 directly or indirectly. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG-Pub. US 20220021742) in view of Kim (Kim J, Yu S, Kim IJ, Lee S. 3D multi-spectrum sensor system with face recognition. Sensors (Basel). 2013 Sep 25;13(10):12804-29. doi: 10.3390/s131012804. PMID: 24072025; PMCID: PMC3859038.).
Regarding claim 1: 
Zhang teaches: a method for authentication or identification of an individual (¶ [0115] Refer to FIG. 5. In a specific implementation process”, the process is a terminal unlocking process using face authentication);
comprising the implementation by data processing means (11) of a terminal (1) of the following steps: 
(a) obtaining of a visible image, an infrared image and a depth image on each of which a biometric feature of said individual appears (¶ [0115] “…the face image captured by the terminal during face unlocking may include one or more of the RGB image, the near infrared image, the depth image, the hyperspectral image, or the thermal imaging image); 
(b) selection of at least one of said visible images, infrared image and depth image based on the ambient lighting conditions (¶ [0109] “In a specific implementation process, the terminal may perform environment detection, and determine a to-be-invoked camera based on a detection result. If a photosensitive system of the terminal detects that an ambient environment is in a dark light condition, only the near infrared camera may be enabled or both the RGB camera and the near infrared camera may be enabled to obtain an image.” When only specific sensors are activated, subsequently, only specific images are selected); 
(c) detection of said biometric feature of the individual in each image selected (¶ [0121] “A feature extraction and comparison network N3 extracts, based on a feature extraction network, a feature from the face image obtained after the foregoing preprocessing.”).
 (e) Authentication or identification of said individual on the basis of the result of the fusion of the biometric feature or features detected (¶ [0121] “...and compares the feature with the facial feature of the registered user, so as to determine whether the face image matches the registered user.”).
Zhang does not explicitly teach: (d) Fusion of the biometric feature or features detected.
However, in a related field, Kim teaches: (d) Fusion of the biometric feature or features detected (Section 1. Introduction, “…In the data framework, all information from all sensors is calibrated and can be easily fused”; Section, 2.1. Sensors Fusion.; “A real-time fusion method of multiple passive imaging sensors, visible, IR, and 3D LADARimaging, is presented in [14]. In [15]”; section: 2.3. Face Recognition; “…image fusion between visible, near-IR and thermal-IR images is presented, which can enhance the performance of face recognition under uncontrolled illumination conditions”; Section: Conclusion “…By using this information, we can design more flexible and robust systems in terms of selecting sensor combinations and more effective fused features”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Kim by including: f in order to enhance the performance of face recognition under uncontrolled illumination conditions.

Regarding claim 2: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: wherein the step (a) comprises the acquisition of said visible image from data acquired by first optical acquisition means (13a) of the terminal (1), the acquisition of said infrared image from data acquired by second optical acquisition means (13b) of the terminal (1) and/or the acquisition of said depth image from data acquired by third optical acquisition means (13c) of the terminal (1) (¶ [0178] “In an embodiment, the terminal may include a first set of cameras, the first set of cameras includes one or more of an RGB camera, a depth camera, a near infrared camera, a hyperspectral camera, or a thermal imaging camera. Refer to FIG. 9.”).

Regarding claim 3: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: wherein in step (b) the visible image is selected if an ambient illuminance value is above a first predetermined threshold, and/or the infrared image is selected if the ambient illuminance value is below a second predetermined threshold, and/or the depth image is selected if the ambient illuminance value is below a third predetermined threshold (¶ [0109] “…If a photosensitive system of the terminal detects that an ambient environment is in a dark light condition [ambient illuminance value is below a second predetermined threshold], only the near infrared camera may be enabled or both the RGB camera and the near infrared camera may be enabled to obtain an image.”).

Regarding claim 5: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Kim further teaches: wherein the third predetermined ambient lighting threshold is substantially equal to the second predetermined ambient lighting threshold (Section 3.1 Proposed System “…With the proposed system, we can use four different kinds of information: (1) 3D depth data from the ToF camera; (2) near-infrared data from the ToF camera… Since the thermal-IR and ToF cameras can capture thermal-IR (3–5 μm, 8–12 μm) and NIR(750 nm–1,400 nm) ranges regardless of the visible range (360 nm–820 nm), they can be used in extremely low light conditions.” Since both depth images are IR images can be captured in extremely low light conditions, and moreover, can be captured by one camera (TOF), one skilled in the art may choose to set the thresholds of capturing these images to be substantially equal. Note that the claim is interpreted to recite the second threshold not the first in accordance with the specifications).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhang in view of Kim to incorporate the teachings of Kim by including: wherein the third predetermined ambient lighting threshold is substantially equal to the second predetermined ambient lighting threshold in order to use a TOF camera to capture a depth image and an IR image in low light conditions.
Regarding claim 7: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: wherein step (d) further comprises the verification of the authenticity of the biometric feature(s) detected based on the depth image (¶ [0115] “Refer to FIG. 5. In a specific implementation process, the face image captured by the terminal during face unlocking may include one or more of the RGB image, the near infrared image, the depth image”; ¶ [0120] “A liveness detection function unit is configured to determine, through liveness detection, whether the user is a real live person, so as to effectively resist common non-live spoofing means such as photos, masks, and sculptures.” Therefore, when a depth image is selected to be captured, then the liveness detection will be based on the biometric features in the depth image.).

Regarding claim 8: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. Kim further teaches: wherein the visible image, the infrared image and the depth image have substantially the same viewpoint (Section 1. Introduction, “…In the data framework, all information from all sensors is calibrated and can be easily fused” Also, see FIG. 1 where all images show the same viewpoint, and in order to fuse images from different sensors, the images must have a common viewpoint).

    PNG
    media_image1.png
    611
    1123
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhang in view of Kim to incorporate the teachings of Kim by including: wherein the visible image, the infrared image and the depth image have substantially the same viewpoint in order to fuse corresponding information from different images to be used in facial recognition for example.

Regarding claim 10: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: wherein step (e) comprises the comparison of the biometric feature detected with reference biometric data stored on data storage means (12) (¶ [0121] “...and compares the feature with the facial feature of the registered user, so as to determine whether the face image matches the registered user.”).
Regarding claim 11: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: wherein step (e) comprises the implementation of an access control based on the result of said biometric identification or authentication (¶ [0128] “It should be understood that, when the facial recognition function of the terminal is triggered, the terminal may capture a face image. If the captured face image matches a registered user of the terminal, the terminal may perform the unlocking operation, that is, “face unlocking””).
Regarding claim 12: the clam limitations are similar to those of claim 1; therefore, rejected in the same manner as applied above. 
Regarding claim 13: the clam limitations are similar to those of claim 2; therefore, rejected in the same manner as applied above. 
Regarding claim 14: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: a computer program product comprising code instructions for the execution of a method according to claim 1 for authentication or identification of an individual, whereupon said method is executed on a computer (¶ [0049] “…The memory is configured to store a computer program and instructions. The camera is configured to capture an image. The processor is configured to invoke the instructions and the computer program that are stored in the memory, and control the camera to capture the image; and is configured to enable the terminal device to perform the method according to any one of the foregoing designs.”).
Regarding claim 15: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: a storage means readable by a piece of computer equipment upon which a computer program product comprises code instructions for the execution of a method according to claim 1 for authentication or identification of an individual (¶ [0290] “These computer program instructions may alternatively be stored in a computer-readable memory that can instruct the computer or the another programmable data processing device to work in a specific manner, so that the instructions stored in the computer-readable memory generate an artifact that includes an instruction apparatus”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG-Pub. US 20220021742) in view of Kim (Kim J, Yu S, Kim IJ, Lee S. 3D multi-spectrum sensor system with face recognition. Sensors (Basel). 2013 Sep 25;13(10):12804-29. doi: 10.3390/s131012804. PMID: 24072025; PMCID: PMC3859038.) and Kim 2 (PG-Pub. 20190251245).
Regarding claim 9: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang in view of Kim does not explicitly teach: wherein said biometric feature of the individual is selected from a face and an iris of the individual.
However, in a related field, Kim 2 teaches: wherein said biometric feature of the individual is selected from a face and an iris of the individual (¶ [0064] “In an example, a user may be selectively authenticated using an iris image and a face image. The iris image and the face image may be captured through an IR camera, a color camera, a monochrome camera, or a three-dimensional (3D) camera, as non-limiting examples.” Also see FIG. 14 and ¶ [0171]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhang in view of Kim to incorporate the teachings of Kim 2 by including: wherein said biometric feature of the individual is selected from a face and an iris of the individual in order utilize different feature points for an individual authentication purposes.
Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4: the prior art either alone or in combination fails to disclose, teach or suggest wherein in step (b) the visible image is selected only if an ambient illuminance value is above the first predetermined threshold, the infrared image is selected only if the ambient illuminance value is below the second predetermined threshold, and the depth image is selected only if the ambient illuminance value is below the third predetermined threshold in the context of the claim as a whole. 
Regarding claim 6: the prior art either alone or in combination fails to disclose, teach or suggest wherein said second predetermined ambient lighting threshold and/or said third predetermined ambient lighting threshold is (are) at least one hundred times greater than the first predetermined threshold in the context of the claim as a whole. Note: the claim is assumed to intend reciting the first determination threshold not the second in the last line. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kong (PG-Pub. US 20190340349) teaches a method of unlocking an electronic device, an unlocking device and system and a storage medium are provided. The method includes: acquiring at least one image to be authenticated, in which the image to be authenticated is an RGB image or an infrared image. The device may determine whether the current environment is normal light environment or dark environment according to the luminance value, and correspondingly, select suitable imaging mode. In an example, the data source information may include the luminance value outputted by the illumination sensor. Illustratively, in an example in which the image acquisition unit switches the imaging mode according to the luminance value, the unlocking system may determine whether the currently received image is an RGB image or an infrared image according to the luminance value. See ¶ [0098].
Yang (PG-pub. US 20190347823) teaches a method for detecting a living body includes: acquiring depth information of a target object sensed by a first sensor and a target image sensed by a second sensor; performing key point detection on the target image to obtain key point information of the target object; and obtaining a living body detection result of the target object based on the depth information of the target object and the key point information of the target object. ¶ [0149] “1) In some embodiments, on one hand, a 3D sensor with depth information and other auxiliary images, such as a near-infrared image, an RGB image, etc., are combined”.
Kawase (PG-Pub. US 20190251334) teaches an acquisition unit that acquires a first image generated by capturing an object by using a light at a first wavelength, a second image generated by capturing the object by using a light at a second wavelength, and depth information on the object. See FIG. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                           
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665